UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- ORDER
JOHN F. GARGAN, 18 Cr. 723 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that a hearing will take place in this action on Friday,
February 21, 2020, at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York, to discuss Defendant’s conditions of
confinement at Kingsbrook Hospital and why he has not been transferred to a Bureau of Prisons
institution, despite the fact that he was sentenced on December 16, 2019 — more than two months
ago.

The Court issued an order on November 20, 2019, directing that the U.S. Marshal
Service and Kingsbrook Hospital ensure, among other things, that the Defendant receives food
he can consume, that he be allowed to make two thirty-minute personal calls per week, and that
he be provided with writing implements, paper, and stamped envelopes addressed to Federal
Defenders of New York. Defendant contends that this order has been violated. Defendant
further contends that he has been denied properly prescribed medication and has not received
necessary medical care and treatment. The Government will arrange for appropriate personnel
from the U.S. Marshal Service, the Bureau of Prisons, and Kingsbrook Hospital to attend the
February 21, 2020 hearing to address Defendant’s claim that the Court’s order is not being

complied with.

 
It has been obvious since December 16, 2019, that the Defendant’s serious
medical needs would be best addressed in an appropriate Bureau of Prisons medical facility. For
reasons that have not been explained, that transfer has not taken place over the past two months.
The Bureau of Prisons should be prepared to address why that transfer has not taken place and to
state, with certainty, when it will take place,

The Court will conduct weekly hearings in this matter until these issues are
appropriately resolved.

Dated: New York, New York

February 18, 2020
SO ORDERED.

lalla Laredo

Paul G. Gardephe
United States District Judge

 
